DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Interpretation


Status of Prior Objections/Rejections
RE: Objection to claim 9:
	The amendment to claim 17 obviates the basis of the prior objection.  The objection is withdrawn.

RE: Rejection of claims 5, 6, 17-20 under 35 USC 112(b):
	Cancellation of claims 5 and 6 render the rejections thereof moot.
The amendments claims 17-20 obviates the basis of the prior rejections.  The rejections are withdrawn. 

RE: Rejection of claims 1 and 4-6 under 35 USC 102(a)(1) as being anticipated by Schilling et al: 
	Cancellation of the claims renders the rejection thereof moot.

RE: Rejection of claims 1 and 4-6 under 35 USC 102(a)(1) as being anticipated by Riordan et al: 
	Cancellation of the claims renders the rejection thereof moot.

RE: Rejection of claims 1-6 and 14-16 under 35 USC 103 as being unpatentable over Riordan et al in view of Little et al:
	Cancellation of the claims renders the rejections thereof moot.

RE: Rejection of claims 17-20 under 35 USC 103 as being unpatentable over Riordan et al in view of Ansary:
	The amendments to claim 17 are effective to overcome the rejection of record.  The references do not teach or suggest providing two different microparticles having different release profiles, and incorporating the different nanoparticles into a porous biocompatible scaffold for extended release.  The rejection is withdrawn. 

New Grounds of Rejection
Claim Objections
	Claims 17 and 25 are objected to for minor informalities:
	In claim 17, step (a)(iii), the comma between “solvent” and “comprising” should be removed.
	In claim 25, line 2, the comma between “solvent” and “comprising” should be removed.
	Appropriate correction is required. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-20 and 24-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 17: Step a), with sub-steps i)-iv) are clear and definite.  It is understood that step a) yields a first particle having a first release profile of the conditioned medium collected in step a) ii).
However, step b) is unclear.  It states “repeating steps i)-iv) under the conditioned medium”.  It cannot be discerned what is meant by this.  It is unclear if the conditioned medium is the same as the conditioned medium used in step a), or if it is different.  This is problematic because the claim goes on to refer to the conditioned medium, but it is not clear which conditioned medium is being referred to.  Specifically, there is lack of antecedent basis for the limitation “the conditioned medium” in lines 14 and 19. 
Claims 18-20 and 25-28 depend from claim 17, inherit the deficiency thereof and are rejected on same basis. 
	Regarding claim 18: There is lack of antecedent basis for the limitation “the conditioned medium” in line 3.  It is not clear which conditioned medium is being referred to.  As such, it is not clear if the additional step of concentrating is to further limit step a) and/or step b) of parent claim 17. 
	Regarding claim 19: There is lack of antecedent basis for the limitation “the conditioned medium” in the 1st-2nd lines of the claim.  It is unclear which conditioned medium is being referenced. 
	Regarding claim 25: There is lack of antecedent basis for the limitation “the emulsifying of the [conditioned] medium” (as well as for “the conditioned medium”).  It is not clear if the limitation is further limiting the step a) or the step b).
	Regarding claim 26: There is insufficient antecedent basis for the limitation “the medium”.  Parent claim 17 describes “cell culture medium” as well as “conditioned medium” for each of steps a) and b).  It is not clear which medium is being further concentrated.
	Regarding claim 28: There is lack of antecedent basis for the limitation “the conditioned medium” in the first line of the claim.  It is unclear which conditioned medium is being referenced.

	Regarding claim 24: It is unclear if claim 24 is requiring an additional active step of determining the first and/or second release profiles in one of blood, water, PBS or saline, or if claim 24 is merely saying that the release profiles are reported in terms of release in those solutes.  As two different interpretations are possible, the metes and bounds of the claim cannot be determined. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 22-24 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Regarding claim 22: Parent claim 7 is directed to a tissue growth scaffold comprising first particles with a first release profile and second particles with a second release profile.  Stating that the first and/or second release profile are determined in blood, water, PBS or saline does not further limit the actual particles or the tissue growth scaffold.  The release profiles are inherent features of the first and second particles.  The manner in which they are detected does not change their structure.
Regarding claim 23: For the same reasons as discussed with regards to claim 22, the statement of claim 23 does not further limit the blood vessel growth scaffold of claim 10
Regarding claim 24: This rejection is made on the interpretation that claim 24 is not requiring an active step of determining the release profiles, but rather just stating how release profiles are determined: For the same reasons as discussed with regards to claim 22, the statement of claim 24 does not further limit the tissue growth scaffold created in the method of claim 12.  
  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Allowable Subject Matter
Claims 7-13 and 21 are allowed.
The reasons for allowability were set forth in the 7/20/2022 Office action (See Pg. 12-13). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLISON M FOX whose telephone number is (571)272-2936. The examiner can normally be reached M-F 10-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALLISON M FOX/Primary Examiner, Art Unit 1633